Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 1 of 36




                        EXHIBIT A
Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 2 of 36




                                                                    Ex. A-28
Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 3 of 36




                                                                    Ex. A-28
Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 4 of 36




                                                                    Ex. A-28
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 5 of 36




                                    Robert H. Bogucki, Jr.

                                         New York



Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

                                                                               November 12, 2020




Dear Judge Chatigny,


        I am writing in support of my friend, Michael Gramins, whom you are scheduled to
sentence on December 17th, 2020. This is a difficult letter to write. I say this because, while
everyone in Mike’s life is, no doubt, sympathizing with what Mike is going through, I can
actually empathize with this difficult and challenging situation. With all due respect, Your Honor,
I speak on Mike’s behalf from what I feel is a truly unique vantage point and one that I humbly
urge you to seriously consider.

         Like Mike, I was charged by the DOJ for something that I, never in a million years,
would have conceived would one day be construed as a crime. I had my life literally ripped out
from under me, watched a former customer of mine testify with revisionist history (using today’s
standards for something that happened 7 years prior), and spent nearly three years suffering at
the very core of my being. Nevertheless, after putting myself through the crucible of self-
examination, I refused to succumb to the DOJ’s pressure to have me plead guilty, and went to
trial before the Honorable Charles R. Breyer in the Northern District of California (NDCA 18-
cr-00021/CRB) in February 2019. My trial ended in a Rule 29(a) judgement for full acquittal on
all charges before I even had to present a defense.

       The purpose of this letter, however, is not to educate you on my legal saga, as it seems
you are well aware of it. I am writing to tell you about my friend, Michael Gramins, the
friendship that we forged as a result of our similar ordeals and, more importantly, the impact this
has had on both of our lives and families.




                                                                                                 Ex. A-29
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 6 of 36




        I met Mike through a mutual friend and former colleague who is close to Mike’s wife,
Natalie. I jumped at the chance to have dinner with Mike when he texted me weeks later. We met
at a crowded fish bar in New York City, and Mike gave me a huge bear-hug upon meeting for the
very first time. “I am so happy for you, Rob”, he said to me. Over the course of that dinner I felt
I knew Mike for decades as we could finish one another’s sentences and learned that we had
virtually identical lives and experiences. Mike and I each have supportive wives, young families,
and happen to be proud fathers of sons and daughters. As a result of our first meeting back in
early 2019, I feel that I know Mike better than many people I went to college with and have
known for over three decades. Mike and I have endured a lot together, and I consider him a very
dear friend.

         You will hear from many other people about what a kind, gentle, loving and vibrant
person Mike is. Despite only knowing him 2 years, I can personally attest to this. His positive
energy and attitude about life are infectious. I don’t actually know if I, myself, could exhibit the
same positive, upbeat and constructive appreciation for humanity if I had been put through this
ordeal for as long as Mike has. I like to think that the depth of my character and spirit speaks for
itself having survived my situation, but it pales in comparison to Mike’s resilience, strength and
endurance. His selfless and caring personality is something that I have found in very few people.
As a person who is trained as an empirical scientist (earning a degree in Mechanical &
Aerospace Engineering at Cornell University), I was taught that, in order to measure what an
entire mountain of “stuff” is composed of, one only needs a teaspoonful. My most recent
teaspoonful of “stuff” with respect to Mike (I have many others but wish to keep this short), is
when he called me two weeks ago to introduce me and a former colleague who he thought would
be a great professional contact for me. Two months before being sentenced, and after 5 years of
living hell, Mike wants to help me with my career. So, despite what this conviction may represent
to those who wanted to “score their legal shot on goal”, may it never stop the world from being a
better place with people like Mike actively participating in it. He is a very good man.

        Having been run through the system on this “ulcerating” journey (to borrow Your
Honor’s words), I wish to let you know just how impactful all of this is to a young family; mine
was impacted needlessly and Mike’s has been affected in the same way for far too long. Having
been completely acquitted, I will never lose sight of the fact that I missed years 4 & 6, 5 & 7, and
much of 6 & 8 of my son and daughter’s lives due to being subjected to this psychological
duress. I have since made up for that time as             and           are now 9 and 11 years old,
but I was luckily around them for a substantial period before all of this transpired. I cannot
imagine what it has been like for Mike, however, with (6) and                      (3), to not
experience any bit of his children’s lives without this situation hanging over his head. Think
about that. He has not been in his children’s lives without this matter gnawing at his life. Their
young lives have been consumed by their father embroiled in this extended drama; a prosecution
that the legal profession casually calls “novel”, “intriguing” and “expansive”, but one in which
people like Mike (and me) have actually had to live their real lives in. Trust me, there is nothing
worse than watching your life go on without you being fully in it. Take it from a man who
actually lived it; the feelings of despair, confusion, exhaustion and self-criticism are quite



                                                                                                 Ex. A-29
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 7 of 36




difficult to bear on a daily basis. My wife, a board certified surgeon and physician, was
concerned on multiple occasions that I was                                at various junctures of this
needlessly dragged-out “process”. A behavioral scientist who knows me intimately classified
                                            . Despite all of this, I find myself having a greater
respect for the judicial system in our country and I know through a multitude of conversations
with Mike that he actually feels the same way. Michael Gramins has a lot of life to live and a lot
of good to do in it.

        So my humble request to Your Honor is simple: Michael Gramins has suffered enough
and should not be punished any further. Five years living in uncertainty, fear, shame, and being
thrashed about on an emotional roller coaster while trying to keep a young family intact and
shield kids from this ordeal has been punishment enough. I had to do it for just under three years,
and needlessly so. My children still don’t know what I went through. nor should they. In
borrowing Judge Breyer’s term, the “overreaching” prosecutors in my case were, thank
goodness, unsuccessful in “reaching” my children. I will one day sit my children down and tell
them what happened, but for now, what is most important is that their well-being is ensured by
having two devoted parents to help them negotiate the abnormal times we are all presently living
in today. The last thing Michael Gramins’ children and his family need right now is to see him go
away after having just relocated to another state (something necessary for the family’s well-
being) and to not be around when they undoubtedly need him most.

        I respectfully ask Your Honor to acknowledge Mike’s prolonged period of 5 years of
suffering as punishment enough for this lone conviction. Rest assured that whatever message the
DOJ wanted to send to society will not be furthered any more than it already has and will only
serve to needlessly punish his young children and family, whom they should not be able to
“reach”. As someone who has every reason to lose faith in our system of justice, but as
mentioned earlier has most certainly not, I am counting on you to show that I (and others) should
not be shaken of that faith.




Sincerely,




Robert Bogucki




                                                                                                    Ex. A-29
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 8 of 36




                      The Jesuit Community at Saint Joseph’s University
                  261 City Avenue, Merion Station, Pennsylvania 19066-1835

Honorable Robert N. Chatigny
United Stated District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street
Room 228
Hartford, CT 06103
Dear Judge Robert Chatigny,
I am writing this letter on behalf of Mr. Michael Gramins.
I think it may be helpful to you if I give you a bit of background about who I am and my
relationship to Michael. I am a Roman Catholic priest and a member of the Society of Jesus
(Jesuits). As a Jesuit my work has been primarily in higher education where I have served as a
Faculty member at three institutions, Associate Dean of Georgetown College, as President at
Loyola University New Orleans. I have also served as a Trustee for eight different universities
and two Jesuit high schools. My work at Georgetown and in New Orleans is relevant to this
letter about Michael.
My academic specialty is medical ethics and health policy and I have published and lectured
widely in these areas. Over the years I have taught students at every level: high school,
undergraduate, graduate, Law, and Medicine. I taught for eleven years at Georgetown
University which is where I first met Michael. After I left Georgetown in 2004, I moved to New
Orleans to serve as President of Loyola University New Orleans. My second year as President
was 2005 which was the year of Hurricane Katrina.
While at Georgetown I lived as a Faculty resident in a student residence hall which is where I
first met Michael whom I later taught as a student in class. Our friendship has continued since
we both left Georgetown so I have known him and his family for many years.
My history in New Orleans and Hurricane Katrina is relevant to this letter and Michael. In the
years after Katrina Michael visited New Orleans a couple times both for work and as a volunteer
to help with the City’s recovery. It was on one of these trips that I had the pleasure of meeting
Natalie his wife. I recall thinking then that Mike’s Jesuit education, at Loyola Academy and
Georgetown University, was evident in his care, concern, and in his commitment to service and
his concern for others.




                                                                                                  Ex. A-30
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 9 of 36




My observations on Michael’s character come from a variety of perspectives through which I
have known him as a student, a friend, and through my relationship with him and his wife and
his family. I can say, as someone who has known Michael for many years, a former teacher and
as a priest, I know how devastating this whole event has been on Michael and his family and the
price he has already paid for his mistakes. I also know the impact this has had on Michael and
his family. I know how Michael has struggled with guilt, fear, and apprehension in the years
since this happened. I also know that his family has suffered a great deal, along with him,
through this whole ordeal. I am not a lawyer and I do not know what the sentencing guidelines
call for in Michael’s case. But, as someone who has dealt with people in many ways, I have
often said that Original Sin is the most believable of all Christian doctrines. And Michael is
certainly an example of that. But, I also believe in redemption and forgiveness and, in light of all
that he, and his family, have been through in these past years, I think he is also an example of
redemption. While Anglo-American Law does not deal with forgiveness, it does deal with
justice and I think, given all that has occurred, Michael has been dealt with justly.


With prayers and best wishes,




Kevin Wm. Wildes, S.J., Ph.D.                        23 October 2020
University Professor




                                                                                                 Ex. A-30
      Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 10 of 36




October 23, 2020

The Honorable Robert N. Chatigny
United States District Couirt
District of Connecticut\Abrahm Ribicoff Federal Bulding
450 Main Street - Room 228
Hartford, CT 06103

Dear Judge Chatigny:

My name is Otto Hentz, S.J. I entered the Society of Jesus in 1955 and was ordained a priest in
1968. I earned my Ph.D. at the University of Chicago and I have been a professor of theology at
Georgetown University for 50 years, teaching courses on Jesus Christ,The Church in the
ModernWorld, and Systematic Theology.

It is through my roles as a priest and professor that I have gotten to know Michael (Mike)
Gramins and the Gramins family. I first taught Mike’s older brother Dan during his time at
Georgetown - both in theology and how to play squash (1985-1989). A decade later his sister
Meg arrived at Georgetown. She was my student in my course on Jesus Christ, and during her
senior year was part of a group that joined me and another Jesuit weekly for Mass and dinner.
Mike took my “Intoduction to Catholic Theology” course during the Spring semester of 2002. In
addition to his studies in the Government Honors program, Mike played club lacrosse,
volunteered in the Sursum Corda tutoring program, served on Freshman and Senior Class
Committees. He also served as lector at Sunday Mass.

From my interactions with Mike I knew him to be a person of integrity, and one who embraces
the Jesuit ideal of “men and wormen for others” through service to others. He was a hard worker
who approached hi s studies with mature discipline and graduated from Georgetown with honors.

Through my ongoing friendship with the Gramins family I know the toll this trial has taken on
Mike as well as his family over five years. This has been a humbling experience for Mike. Too,
given the impact of his indictment and convction, he faces the additional challenge of navigating
the future without the possibility of a return to his work as a trader. .

I pray that you can show mercy in the decision about Mike’s sentence, especially given the price
his famiy has already paid.

Sincerely yours.

Otto Hentz, S.J.




                                                                                               Ex. A-31
  Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 11 of 36




                                                         John McNiff

                                                         NYC            5

                                                         October 30, 2020


Hon. Robert N. Chatigny
United States District Court – District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street – room 228
Hartford, CT 06103

Dear Judge Chatigny,

I am writing to you with respect to the sentencing of Michael Gramins. I first met
Mike in 2004 when I helped recruit him to join the ABS trading desk at Lehman
Brothers. There were many qualified and talented candidates from that year’s
analyst class, but in my opinion Mike was the clear perfect fit for our group. The
youngest of seven kids from Chicago, unpretentious, smart, hard working and a
good sense of humor. With a little coaxing and arm-twisting of other members of
our group it was agreed that Mike was our top candidate and I was sent in to seal
the deal for him to join our group. Not surprisingly, there were a number of other
groups within the firm that also wanted Mike to join their team. However, after a
few pints at a local pub I helped Mike see the light and he agreed to become a part of
our trading desk.

Over the years it became clear that Mike was as originally advertised, hard working,
and talented with a great disposition. He never complained about having to go pick
up egg sandwiches in the morning or work late on a Friday night marking bonds for
month-end marks. He was always respectful and humble with a “can do” attitude. I
witnessed him over the years build strong relationships within our firm and with
our clients. He treated everyone fairly and with respect, and he was extremely well
thought of both inside and outside of the firm. No task was ever too menial for him.
For instance, when it was the end of year and it was time to collect a holiday tip for
the cleaning people we sent Mike around to collect money from people within
department. He did that job with his typical sense of pride in his work and made
sure everyone reached into their pockets to contribute else suffer a good-natured
teasing by Mike until they did.

My wife and I for almost a decade were on the board of Wellness in the Schools, a
organization working to promote healthy eating and fitness in high poverty public
schools (www.wellnessintheschools.org). The yearly fund raising event was always
extremely important to the funding of the programs. Mike was always willing to
help whenever we needed support either financially or through participation. He
never missed attending the event and we knew we could always count on Mike to



                                                                                         Ex. A-32
  Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 12 of 36




not only show up and provided financial support but also encourage other people to
get involved and promote the event and organization making the event a true
success.

After Lehman Brothers went bankrupt in 2008, I moved on to another firm and
eventually to the buy-side as a hedge fund portfolio manager. I enjoyed getting to
interact with Mike as a customer. By this point Mike was no longer considered a
young trader but a respected and talented professional with a reputation of being
smart and fare. I knew I could trust Mike to treat me fairly if we transacted in the
markets. I also valued discussing the markets and getting his insights on investment
opportunities.

As a 25+year professional trader/investor I have engaged in tens of thousands of
negotiated transactions. I have never bought or sold a bond at a price I was not
comfortable transacting at. I know that at the end of the day it is my decision and
my decision alone whether to transact at a given price. If I’m not happy with the
price I can say no/pass and not transact.

I was upset and worried when I learned Mike was embroiled in a DOJ investigation.
The years of mental stress, and uncertainty would clearly take a large toll on even
the strongest of people. I personally believe Mike and his family have suffered
enough, and he has clearly learned from this episode in his life.

I ask you, Judge Chatigny, to show leniency on the behalf of Mike Gramins.

Thank you for your consideration

Sincerely,


John McNiff




                                                                                       Ex. A-32
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 13 of 36




Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictCourtofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228
Hartford,Connecticut06103


DearJudgeChatigny

IwasaseniorsalespersonandManagingDirectoratLehmanBrothersintheMortgageͲBacked
SecuritiesDepartmentpriortoandduringtheyearsthatMikeGraminstradedRMBSatLehman.Having
alreadyhad20yearsofexperience,andwitnessingtheevolutionofthebusinessoverthattime,itwasa
pleasureformetohaveseenandbeenaparticipantinMike’sgrowthasatraderfrom2004to2008.
OvermyyearsoftransactingwithinstitutionalclientsIhaveworkedwithawidevarietyoftraderswho
allpossesseddifferingskillsets.TheonecharacteristicthatIalwaysvaluedaboveallelseinmy
colleagueswasaclearunderstandingofhowourbusinessoperatedandhowtoestablishandmaintain
longstandingrelationshipswithourcustomers.
MikeGramins,evenasayoungtraderintraining,stoodoutasaastutestudentofthebusiness.His
strongcharacter,intelligenceandmaturityallowedhimtoriseinourranksataveryappropriatepace
andmyclientscametoknowandrespecthimasavaluedcounterparty.MuchasIandallmyothersales
andtradingpartnersatLehmanhadlearned,thereisnomanualorrulebookabouthowtoworkona
tradingfloor.Itisacareerbasedonassimilatedskillsthatcomesfromobservation,participationand
learningfromone’smistakes.Aswithallofusonthesales/tradingsideMikeunderstoodthatthe“buy
side”attheinstitutionallevelintheRMBSspacewas(andcontinuestobe)highlysophisticatedinterms
ofproductknowledge,abilitytoobtainmarketinformation,andunderstandingoftheprocessaround
tradingwithWallStreet.
ItcameasacompleteshocktomewhenIfirstheardaboutthechargesagainstMike,basedonboth
myexperienceswithhimandonmarketparticipantsunderstandingofhowtransactionstakeplacein
ourbusiness.TherewasnothingintheinteractionsbetweenmyclientsandMikeduringourtimeat
Lehmanthatwaseverconductedinlessthana100%professionalmanner.Institutionalclients,inmy36
yearsofsalesexperience,enterintotradeswiththeireyesopenandawareofalltheriskstheirdecisions
entail.
UltimatelyIcanonlyrepeatwhatI’vestatedearlier.MikeGraminsconductedhimselfexceptionally
asaclientͲfacingrepresentativewhenIworkedwithhim.NothingIhavelearnedfromfollowinghiscase
leadsmetobelievehisbehavioratNomuraduringthetimeinquestionwasinanywaysomethingthat
wouldhavebeenoutofplaceoruniquetoclientstradinginourspace.Ibelievethatlastpointiscrucial
here,andIhaveseveraldecadesofexperiencethroughmanydifferentkindsofchallengingmarketsto
feelconfidentstatingthat.

Sincerely,StevenMayer

                    Signed:StevenMayer




                                                                                                           Ex. A-33
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 14 of 36

                                              MarkE.Ruddy
                                           122515thStreet,NW
                                           Washington,DC20005

ViaEmailTo:kate.olivieri@mfsllp.com

November20,2020

Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228
Hartford,Connecticut06103


        Re:     CharacterLetterforMichaelGramins


DearJudgeChatigny:

Ihopethisletterfindsyouwell.Asnotedabove,thisletterservesasacharacterreferenceonbehalfof
MichaelGramins(whoIwillhereafterrefertoas“Mike”whichishowIhavealwaysaddressedhim).By
wayofreference,IamoneofMike’sformeremployers.

IhaveknownMikeandhisfamilyforover25years.Ihaveevenhadthepleasureofhavingdinnerwith
Mike’sfamilyathischildhoodhomeinDeerfield,IL.Theyareanendearinggroup–alargeandloving
MidwesternfamilythatremindsmeoftheCunningham’sfromHappyDaysorthatwouldotherwisebe
illustratedbyNormalRockwell.Astheyoungestof7children,youcouldalwaystellhewasthefamily
favorite,andgrowinguphealwaysliveduptohisparents’highstandards.

About20yearsagoIstartedalawpracticeasasolocorporateattorneyinWashington,DC.Mike’solder
brother asked that I hire Mike in a part time position while Mike was starting his junior year at
Georgetown.IalreadyhadasecretaryandthelastthingIneededwastomakebusyworkforacollege
studentandshouldertheaccompanyingcosts.Makingmeevenmorecynicalisthathewasapolitical
sciencemajor–“flyinghighwithpoliͲsci”wastheadagethatcameinmind–whatvalueaddcouldhe
possiblybringtothetable?

Thelawpracticequicklygrewtoanassociateandsoonmystandalonecomputerarrangementand“pen
andcheckbook”formatofrecordkeepingwasunsuitablefortheburgeoningpractice.Iwasleftfeeling
disorganized and overwhelmed.  Mike, however, showed a commitment and ability to the job like no
other, working late and even on weekends to help with the cause.   With no prior background and
guidance, he networked computers and established a server.  He then installed and implemented an
accountingsoftwareprogramandkeptthebooks,includingtheclienttrustaccount.Notoncedidwe
haveanissue.

Operatingoutofarowhousewithothersolopractitioners,Mikewasalwayswillingtovolunteerhistime
tohelpothers.Iwillneverforgetoneseptuagenarianattorneywhosetechnologicalskillsweresolimited
hedictatedletterstohissecretary.Yet,heeagerlypurchasedthelatestinmusictechnology–anApple
IPod.LeavingtheofficethateveningIsawMikeatthisattorney’scomputerwithdozensoftheattorney’s



                                                                                                                Ex. A-34
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 15 of 36
                                                                                             Hon.RobertN.Chatigny
                                                                                                         Page2of2
                                                                                                                    
musicalCDs.MikevolunteeredtoinstallApplesoftwareandspendseveralhoursthateveningwiththis
man getting the Ipod functional and offering a tutorial.  Sometimes good deeds are rewarded – the
attorneywasaformerseniorpartneratArnoldandPorterandequatedandquantifiedhourlytimebyhis
ownbillablerates.IbelievethecashgiftheinsistedongivingMikeforhisfewhoursofwhatwastobea
charitabledeedwasmorethanIpaidMikeinaweek.

MikeexpressedaninterestonesummerinstayinginWashington,DCandworkingfulltimeatthefirm.
This was a godsend to me because at the time I was wondering how we would manage the summer
withoutMike!AnissueforMike,however,wasaffordablehousing.Iinquiredofmywifeaboutletting
himlivewithus.Shereluctantlyagreed,convincedthatamalecollegestudentwasgoingtoleadtodirty
dishes, a lateͲnight television blaring, and a stench emanating from the guestroom.  Mike proved her
wrongandwastheperfecthouseguest.Hehelpedoutaroundthehomeunsolicited–includingmowing
thelawn,leavingmeelatedthatIwasabsolvedofmyleastfavoriteweekendtask.Westillspeakfondly
ofhissummerlivingwithus.

After his two year work tenure, Mike left me quite a void to fill when he graduated Georgetown and
movedtoNewYork.AsmuchasI“gave”MikehisfirstofficejobIbelievehedidmoretohelpmeout
thanviceversa.Mike’scontributionwasintegralinthesuccessofthisfirmandIwouldnothavegrown
toseveralattorneysovertwoofficesifnotforMike’shelpinglayafoundationattheoutset.Healsoset
thebartoohigh–thehistoryofmylawfirmisnowfilledwiththecarcassesofcollegeinternsthatseemed
tohavedisappointed.Ihaven’thiredacollegestudentinover10years.

TheupsideofmyperiodictraveltoNewYorkCityforthepast20yearshasbeenconnectingwithMikefor
dinnerandcatchingup.WhilemyrelationshipwithMikeismostnotablyashisemployer,itisMike’s
enduringfriendshipthatIfeelmostprivilegedandhonoredtohave.Idon’thaveayoungerbrother.IfI
couldpickone,itwouldbeMike.

Whileitisunfortunatetohavetowritethisletter,IamproudtostandbyMike’ssideanddowhateverI
cantohelpthecourtseetheMikeGraminsthatIknow–aremarkablepersonwhoIhavealwaysseenas
havingastrongmoralcharacter.

Thankyouinadvanceforyourtimeandtakingintoconsiderationthisletter.Shouldyouliketodiscuss
this matter with me I may be reached at the address found in the letterhead above, via email at
meruddy@icloud.com,orviaphoneat301Ͳ537Ͳ0413.


                                                                 Regards,



                                                                                                 
                                                              
                                                              MarkE.Ruddy







                                                                                                                 Ex. A-34
Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 16 of 36




                                                                     Ex. A-35
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 17 of 36




                                                                          Sunday, November 8, 2020
Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103




Dear Judge Chatigny,

    I met Mike Gramins soon after accepting a position on the mortgage trading team at Lehman
Brothers in 2007. As the newest member of the team, joining right after graduation from Tuck
Business School, I did not know anyone in the group and had only a limited knowledge of the
products for which we were responsible. Mike’s thoughtfulness and generosity were evident
immediately as, more than anyone else, he went out of his way to make himself available to help
and teach me about our specialized sector of mortgages. Mike also made sure I was included in
after-work social outings and invited me to join his fantasy football team, which we had great fun
running together for the next 7 years. To be clear, none of this was Mike’s responsibility and he
stood to gain nothing except a solid friend, which I hope he feels he has had in me since. I was
extremely thankful for Mike’s help in bringing me up to speed in a complicated area of finance,
but what turned Mike from kind coworker to true friend was that he went out of his way to make
me feel welcome in what could have been an intimidating environment. But, that’s just the kind of
person Mike is. As a matter of fact, he didn’t treat me differently than I’ve seen him treat
countless others. In an industry that can be high-stress and competitive, Mike always stood out as
one of the down-to-earth, “nice guys” who was loyal to his team, his friends, and his family.
    It was also a tremendous pleasure being friends with Mike at the start of his relationship
with Natalie. From near the moment they began dating, it was clear, he would forever be devoted
to this bright, strong, warm-hearted woman. As much as he wanted to celebrate their
relationship, he was sensitive to the fact that they worked in the same industry and that she
wanted her reputation at work to include only professional details, not personal ones. As I have



                                                                                               Ex. A-36
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 18 of 36




consistently seen from him, he was careful to always put another person’s feelings before his own
in their relationship. He was thoughtful and considerate and more than willing to follow Natalie’s
lead, wanting her to be comfortable with each and every step they took. I have no doubt, this is
part of the reason Natalie is as committed to Mike as he is to her and their two amazing children.
    Fortunately, when the financial crisis ended our time at Lehman Brothers, it did not break
our team apart. Instead our group banded together at Barclays for a year in an integration of
trading desks and then broke off from that firm in an attempt to restart the mortgage business at
Nomura. We were some of the first few employees to take seats at the new trading desk, and
spent the next 5 years encouraging and supporting each other in the effort to build a real
business for the company. I felt fortunate that the team of hard-working and loyal people I
started with at Lehman largely stuck together to make this possible. The years were turbulent
and extremely difficult and it took a lot of grit and unwavering dedication to build to what
seemed at times like an unachievable goal; but, Mike never waivered in his positive attitude and
upbeat spirit. His commitment to his friends and co-workers was constant as was his
commitment to Natalie and the life they were starting together. At no point in the many years I
worked with Mike, and in the decade-plus I’ve considered him a friend, did I ever have a reason to
question Mike’s loyalty, work ethic, integrity, or kindness. On the contrary, they were something
to aspire to. Mike was a valuable and hard working member of our close-knit team at Lehman,
Barclays and Nomura; and he has always been a generous and kind member of his broader
community outside of work. These same characteristics make Mike an incredible husband to
Natalie, and father to   and              - his top priority, as any who know him will attest to.
    It has been very difficult to watch my kind and loyal friend of over 13 years struggle to run
this gauntlet that has forced him to spend time away from some of his closest friends and the
industry he specialized in. I firmly and whole-heartedly believe Mike is a good person and an
outstanding husband and father. I’ve not heard Mike express any sympathy for himself in this
experience; only for the pain it has and will continue to cause others, especially Natalie,     and
           . It breaks my heart to think that Natalie and the kids could be separated from Mike
for any period of time after all they’ve already been through. I hope that my inadequate words
help you to see how much good there is in Mike. He is the kind of person to not only have learned
from this experience but to use the lessons learned to be a positive influence in this world,
especially for those of us lucky enough to know him.



                                                                                                Ex. A-36
      Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 19 of 36




Thank you for your kind attention and consideration.


James Whitticom




                                                                           Ex. A-36
  Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 20 of 36




                                                                 November 30, 2020
Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street – Room 228
Hartford, CT 06103

Dear Judge Chatigny,

I am writing to attest to the character of Michael Gramins. I hope that by sharing my
experiences with Mike it will shed some light and perspective to the quality person I
know Mike to be. I had the privilege of working with and getting to know Mike
during our time together at Nomura Securities. I joined Nomura in 2010 as a senior
sales person. Prior to my arrival at Nomura, I had never met nor worked with Mike.
What I remember about my first impression of Mike was his professionalism and
maturity for a trader of his age. During a period fraught with uncertainty, distressed
assets and stressed individuals, Mike brought a calm, professional demeanor to
every interaction, and my customers sought out his insight and opinions.

While Mike and I were a generation apart in age, we bonded over our similar
experiences of growing up in large families. Like myself, I attribute the large family
upbringing for framing the manner in which Mike interacted with our colleagues
and customers. Mike was a team player who had an innate ability to identify
problems, and then collaborate to work towards a mutually agreeable solution.
These were not zero sum outcomes, but win-win for both sides. Mike was also very
instrumental in recruiting and developing our junior colleagues. He demonstrated
patience and empathy while teaching and mentoring our junior team members on
technical and personal skills that were essential to succeeding in our business.

Prior to arriving at Nomura, I had 20 years of experience as a securitized products
sales person at two major firms. What I can attest to unequivocally is that the
negotiation tactics that Mike and many others have been accused of using were
pervasive across firms in the securitized products business. I am not condoning this
behavior, but simply citing from experience that these tactics were not only
commonplace on both sides of the phone, but taught and condoned by firms in the
industry. The Litvak charges served as a wake-up call, and immediate and
appropriate changes were implemented at Nomura and other institutions. But let
me be clear, the changes weren’t a roadmap of legal and illegal behavior. There was
no list of acceptable or prohibited practices. It was up to leadership and senior
employees to devise, implement and enforce the new best practices. Mike, as a
senior trader, was part of the team at Nomura responsible for the solution and I
witnessed Mike’s leadership in modeling and enforcing the new rules of the road.

Over the past six years Mike has suffered financial, professional and personal
hardship as a result of his behavior. He has been unable to move ahead in his



                                                                                         Ex. A-37
  Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 21 of 36




professional life as so many others accused of similar behavior have been able to do.
I struggle to understand why Mike is being made a scapegoat for the industry. I
respectfully ask that the Court take these factors into consideration when
sentencing Mike.

Respectfully,


Michael Murray




                                                                                        Ex. A-37
      Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 22 of 36




Hon. Robert N. Chatigny                                                       November 20, 2020
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street – Room 228
Hartford, Connecticut 06103
Dear Judge Chatigny,
I am a lawyer licensed to practice in the state of New York and am currently working as a Senior
Associate at Bohrer PLLC. I first met Mike Gramins in the summer of 2017, when Mike
interviewed me for a job at the law firm he had recently helped to found. Mike offered me a job
and I have spent the better part of the last three years working with him. Throughout my time
working with Mike I have viewed him as both a mentor and a friend and I have come to rely on
Mike heavily for advice and support, in and out of the office.
Mike served as my firm’s COO from the day our doors opened. In addition to making sure the
trains run on time, Mike always brought a steady and calming hand to the workplace. Mike was
always willing and ready to listen to ideas and to provide constructive criticism. Although
Mike recently left the firm, we remain friends and he will continue to be one of my first calls
when I need a helping hand.
Although I met Mike at work, I have come to rely on him outside the office. Mike is always
willing to lend a hand, whether through good times or bad. Mike listened and laughed as I spent
weeks trying to figure out how to propose to my girlfriend and was there again earlier this year
when we had to postpone our wedding as a result of the pandemic. Perhaps unfortunately for
Mike, I cannot think of a situation where I would not call him to ask for his guidance.
I began following Mike’s case closely after I started working with him. I was always amazed,
and continue to be amazed, by Mike’s ability to remain so level headed throughout the process. I
remember celebrating with Mike and Natalie when the conviction was initially overturned. I
also remember how devastating it was when the conviction was ultimately reinstated. This case
has loomed over Mike for the entire period that I have known him; despite the twists and turns,
Mike has never let the strain show.
Despite following the case, it is still hard to imagine Mike in this position. I have only ever seen
Mike act with the highest integrity. The only time I have (jokingly) questioned Mike’s judgment
is when he insists that his beloved Chicago Bears can make the playoffs with Nick Foles at the
helm. Mike is an amazing colleague, father and friend. I imagine this will be one of dozens of
letters in support of Mike and I hope this Court will not deprive us of Mike’s presence.
Sincerely,
Jonathan Jason




                                                                                                 Ex. A-38
Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 23 of 36




                                                                     Ex. A-39
Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 24 of 36




                                                                     Ex. A-39
Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 25 of 36




                                                                     Ex. A-40
      Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 26 of 36




HonorableRobertN.Chatigny                                             30October2020
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreet–room228
Hartford,Connecticut06103



DearJudgeChatigny,


MynameisPatrickAndersonandIwishtointroducemyselftoyou,andtoprovideyouwithmy
personalobservationsofMichaelGramins’character.

Aftergraduationfromcollege,1971,Ienteredactivemilitarydutyasaninfantryofficer.Over
thatcareerIhadcommandresponsibilityforRangerandSpecialforcesunits.Afterleaving
militaryserviceIcompletedathirtyͲsixͲyearcareerinlawenforcement,includingsixteenyears
asaChiefofPoliceinasuburbofChicago.

IwasfirstintroducedtoMikeGraminsbymysixͲyearͲoldsonandhisyoungertwinbrothers.
TheboystoldmeandtheirMotherthattheynolongerwantedgirlbabysitters,theywanteda
babysitterwhowouldcontinuetoreadthemstoriesbutwhowouldalsoplaysportswiththem.
MywifeandIaskedthemiftheyhadsomeoneinmindandtheytoldusaboutthisreallysmart
andniceolderboyfromschoolthattheyreallyliked,thatyoungmanwasMichaelGramins.
Whenasked,Mikesharedthathewasexcitedaboutthenewresponsibilityandprepared
himselfbyattendingababyͲsittingclinicofferedbytheParkDistrictandPoliceDepartment.

AsthefootballcoachfortheHolyCrossSchoolfifthandsixthgradeteammypersonalgoalwas
tofindwaystointroduceyoungmentothemilitaryconceptof,“BandofBrothers,”andallthat
conceptofserviceembodied.Toreachthatgoalitwasimportanttofindteamleaderswho
naturallyexhibitedthatethos.OvertheyearsMr.andMrs.Graminshadheldtheirolderboys
outoffootballforfearofinjury.AtthestartofMichaels’ssixthgradeyearIwasintrouble,that
year’steamwaswithoutaprincipledleader.IremembervisitingwithMichael’sparentsand
askingthattheyallowMichaeltoplay,Iexplainedthathisnaturalleadershipatschoolandhis
otherorientedpersonalitywouldhelpmebuildateamwiththerightcharacter.Theyallowed
MichaeltoplayandIandagroupofyoungparentswatchedtheiryoungsonsbecomea“team
ofbrothers.”

IwatchedMikegrowupwithmyownchildrenandadmiredhowhewasraisedbyhisparents
andbyhisoldersiblingswhowouldeventuallybecomeanaccomplishedNavalOfficer,alaw
enforcementexecutive,ateacher,andcivicleaders.





                                                                                                    Ex. A-41
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 27 of 36




Astheyearspast,IfollowedMichael’sschoolandlifeexperiencesandenjoyedourperiodic
conversations;IcontinuedtobeproudofMichael’sdedicationtofaithandfamily.

Asaformerpolicechief,Iunderstandthedynamicsofacourtroomandthedifficulttaskof
assigninganappropriatesentence.HavingknownMichaelforthesemanyyearsIamconfident
thatneithergreednorprideinfluencedhisworkdecisionsandthattheintendedconsequence
ofthosedecisionswashonorable.

YourHonor,Iwouldhumblysuggesttoyouthatanysentencethatincludedincarceration
wouldbeanirreplaceablelosstohisfamily,hiscommunity,andtheunderprivilegedcitizenshe
hasassistedandcontinuestoassist.IbelievethatMichaelGraminscanbestservehissentence
bycontributingtothebettermentofthecommunity,acommitmenthehasdemonstratedover
hislife.


Sincerely,

PatrickAnderson

Deerfield,Illinois




                                                                                               Ex. A-41
   Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 28 of 36




                                                                               October 24, 2020
To:
  Hon. Robert N. Chatigny
  United States District Court
  District of Connecticut
  Abraham Ribicoff Federal Building
  450 Main Street - Room 228
  Hartford, Connecticut 06103


Dear Judge Chatigny,

By way of introduction, my name is Travis Skelly. I have known Mike Gramins for the last 20
years. I consider Mike to be one of my closest friends.

As background, I am a partner in a venture capital fund specializing in evaluating and investing
in technology companies. In this capacity, I have had the privilege of meeting leaders from all
walks of life and had to evaluate the character of literally hundreds of business founders and
CEOs. I believe that this experience coupled with my own personal history with Mike enables
me to describe more objectively my views of the man. Hopefully, you will find this letter worthy
of your consideration.

I have known Mike since we were teenagers. We both grew up in the suburbs of Chicago where
we were competitors on the lacrosse field. We were then classmates at Georgetown University.
After graduation, we were roommates for six years in New York. Mike served as a groomsman
at my wedding and I became a Godparent to his daughter. During this lifelong friendship, I have
come to know Mike’s parents, brothers, sisters, wife, and children incredibly well. Through this
letter, I want to communicate as succinctly as possible the respect and admiration that I have for
Mike as a person.

Mike is the definition of a “self-made man.” He comes from a large family which is a
source of strength for him, but he certainly did not get any special treatment as the youngest
of seven. He worked throughout high school in a variety of jobs. At Georgetown, he again
worked to help offset school expenses. Academically, he was a “grinder” who succeeded
through hard work and discipline. Mike Gramins is not a person that takes shortcuts nor
takes the easy way out. I have admired and respected these traits from the time I first met
him.

All of Mike’s hard work paid off as he graduated at the top of the class at Georgetown and was
hired by Lehman Brothers. On Wall Street he continued to excel becoming one of the top traders
after only a few years on the job. During his successful career, he has served as a mentor to both
his peers as well as many young aspiring graduates wanting to work on Wall Street. As for
myself, Mike helped me get a job after graduate school and coached me as I dealt with
challenges in my own career.




                                                                                                     Ex. A-42
   Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 29 of 36




Mike’s penchant for hard work, and his willingness to be a mentor to those coming up behind
him are admirable qualities. However, what most informs my views of Mike are his steadfast
loyalty and true kindness. I can best describe what I mean by sharing my own history as an
example. In 2007, I was diagnosed with                                                  . As you
can imagine, being diagnosed                                                     was not easy.
                                                                  . During that time, Mike was
there at every turn and there were many turns that were difficult indeed. I relied on Make and
my family to get me through this exceedingly difficult time in my life. Mike also rallied our
friends to send care packages and make hospital visits. He even helped pay my rent. After I
       , Mike was instrumental in helping me find my way back into the workforce. I will forever
be thankful for Mike’s loyalty and generosity during this difficult period of my life. He went
above and beyond to make sure that I was going get through it. This is who Mike is, he is always
there when you need him.

Another example of Mike’s strength of character is his devotion to his family. As an expecting
first-time father myself, Mike and Natalie have also become my mentors in preparing for a very
new experience. I routinely seek out their advice and guidance because I am so impressed with
the type of parents they have become, raising two great children ( and              ). I was so
honored when Mike and Natalie asked me to be the Godparent to their daughter and I hope that
I can be as good of a mentor to              as Mike has been to me.

The past five years have been incredibly challenging for Mike and his family. I am deeply
saddened that we have come to this unfortunate position in Mike’s lengthy legal battle. While I
respect the legal process and the decision of the jury, I believe the hardship that Mike and his
family have experienced during this prolonged process has been more than sufficient
punishment. I hope that in this brief description of my experiences with Mike, I was able to
sufficiently describe an honorable, principled and loving man that is worthy of your
consideration for minimizing any additional punishment for himself and his family.

I am incredibly fortunate to call Mike a very close friend and I respectfully ask that you consider
my views of Mike as you make your decision.


Sincerely,




Travis J. Skelly




                                                                                                      Ex. A-42
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 30 of 36




                                                               October30,2020

To:
Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228
Hartford,Connecticut06103


DearJudgeChatigny,

Ihopethisfindsyouwell.MynameisMarianSkelly,andIamwritingyoutodayinsupportof
Michael(Mike)Gramins.IhaveknownMikeandhisfamilyforfiveyearsandconsidermyself
veryfortunatetohavesuchwonderful,thoughtful,andgenerouspeopleinmylife.

ImetMikeandhiswifeNataliethroughmyhusbandTravisSkelly.FromthefirstdayImetthe
Graminsfamily,theyhavegoneaboveandbeyondtomakemefeelwelcomeandapartoftheir
family.TheirgenerosityandguidancehavebeenunwaveringandsomethingIamthankfulfor
daily.

IamsogratefultoMikeandhisfamilyforbeingsuchaconstantsourceofstability,support,
generosity,andguidance.Theyhaveplayedanimportantpartinsomeofthemostsignificant
eventsinmylifeincludingmyengagementtoTravis;asagroomsmanatmywedding;asamentor
inmycareer–navigatingjobtransitions,challengingbosses,andpromotions;allowingmeto
become a godparent to their daughter                     ; and most recently, with their incredible
supportthroughmyfirstpregnancy–givingadvice,handͲmeͲdownbabyessentials,andallowing
us to stay at their home when we didn’t have a place to stay during COVID.  Helping others
selflesslycomesnaturallytoMikeandhisfamily.

IhavewatchedMikeandNatalienavigatethroughthistrialwithgraceandstrengthastheydoin
all aspects of their lives.  The way in which the Gramins family lead their life – personally,
professionally,andasparents–istrulyadmirableandIcanonlyhopetofollowintheirfootsteps.

I am sending you this letter requesting leniency on behalf of Mike.  While I respect the legal
process,Iamgreatlysaddenedbytheoutcomeofthistrial.IbelievethatMikeandhisfamily
havealreadyenduredsignificantpunishmentthroughoutthisprocess,andIhopeyouwilltake
thisintoconsiderationwhendetermininghissentencing.Mikeisarockforhisfamily,friends,
andcommunityanditwouldbeextremelydetrimentaltoallofusifMikewereabsentfromour
dailylives.

Sincerely,
MarianSkelly



                                                                                                            Ex. A-43
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 31 of 36



November 21, 2020

Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny:

My name is Timothy Taylor and Mike Gramins has been a great friend of mine for over 15 years.
While Mike and I grew up 10 minutes from each other outside of Chicago, we went to different high
schools and didn’t meet until our college years when Mike was in Washington, DC and I was close by
in Virginia. We both moved to New York after college and were roommates in the city for nearly 5
years where we grew to become great friends. I have worked in the finance industry for 15 years,
initially in investment banking before moving to my current position in private equity where I serve
as a partner for an investment fund focused on telecommunications, energy and real estate investing.

Living with someone during such formative years, I believe I was able to develop a unique perspective
into Mike’s character and was able to see him across roles as a friend, dedicated worker and loving
partner to his wife Natalie. Of our friends, with plenty of quality competition, Mike was without
question the most consistently responsible and hard working. Mike is, simply put, likely my most
intelligent friend. I have sat first chair at the rise and fall of Mike Gramins and have been witness to
great moments while also close by during his most challenging years.

Throughout the 2007/2008 financial crisis, I was quite lucky to have Mike’s insights into the mortgage
markets which helped to provide me with a better understanding of the structural underpinnings of
what was to come and why. I was always incredibly impressed by Mike’s ability to remain calm and
thoughtful during a period of time when his firm was imploding, his life upended and his personal
financial situation so materially impacted. This event was directly devastating to Mike’s life but he
remained patient and unflappable; characteristics that would prove to be quite valuable when he faced
his next personal test years later with his prosecution.

During this time, while the macro world was imploding, our home faced an even more consequential
test when our third roommate, Travis, was                                . Going back to that first night
before the diagnosis, Mike and I found Travis very pale and unable to leave the couch. Mike took
charge of the situation and forced us all to go to the hospital, against the initial wishes of Travis and
certainly against my advice. At the time, I was quite cavalier about the situation and didn’t realize what
we were facing but Mike was accurately alarmed. He forced us all into a taxi to head to the emergency
room and encouraged me to stay with him in the waiting room through the diagnostic testing and
remain until we had a handle on the situation. While I wanted to go home as I thought we weren’t
able to be of any use, Mike convinced me of the importance of our mere presence and that Travis
would be comforted to know that at least that his friends were nearby. Well after midnight when
testing was complete, we were told to go home by the doctors while our friend had to endure the
discomforts of the hospital – no music, no television, an uncomfortable bed with wires inserted
throughout both arms and a long wait ahead. This was prior to the unlimited access to entertainment
that one has today in their palm, and Travis was understandably unable to maintain any semblance of



                                                                                                       Ex. A-44
       Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 32 of 36



peace or calm. Knowing this, when we got home, Mike downloaded peaceful music to his iPod and
although it was 3 or 4am, he went back to the hospital by himself that night to give Travis the device,
providing at least an avenue for Travis to feel normalcy before the results. While the next morning
provided near worst-case news, Mike took time off of work amidst the macro chaos in order to be
there for our friend and provided comfort above and beyond the call of duty. Mike remained totally
dedicated to Travis’s successful recovery for the whole of the next year and has remained a most
compassionate friend.

Over the following years, I saw Mike continue to build his impressive career and settle down to begin
building a family. When I initially heard the news regarding his prosecution, I was quite shocked to
read that his actions could be considered criminal. While I do not work in the RMBS market, I do deal
with advisers, brokers and counterparties in financial transactions. After years of following Mike’s
situation, I remain shocked that a person can be picked out of the massive crowd and held to such a
strict, idealistic standard. It’s very difficult for me to distinguish between Mike’s actions and those of
professionals who operate throughout the financial world.

In considering the appropriate sentencing, I trust that the court will take into account the great toll
already delivered to Mike’s life from this case. Mike has lost his career, his financial stability, has gone
through a very public embarrassment and was forced to leave the life he loved in New York. Mike is
husband to a loving wife and father to two children, and                    , all of whom depend on him
in every form and need his presence. In light of the massive personal and financial costs to Mike, I
ask Your Honor to consider probation knowing how devastating any incarceration would be in this
case.


Sincerely,



Timothy E. Taylor




                                                                                                         Ex. A-44
            Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 33 of 36


Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228
Hartford,Connecticut06103

November1,2020

DearJudgeChatigny,

         MynameisAdamMcBride,andIamwritingonbehalfofmyclosefriendMichaelGraminsinadvanceof
hissentencinghearingscheduledforDecember17th.
         
         IwaspresentinthecourtroomfortheclosingargumentsduringMike’strialandhavethoughtaboutthe
contrastingviewsthetwosidespresented.ThecontentionthatMikeknewthelaw,knewhewasbreakingit,and
wentaheadeagerlyisnotconsistentwiththepersonIknow.Marc’sstatementwasmorealignedwithmyfeelings
–Mikelivesbyacode.Asinallpartsofhislife,hewaspassionateabouthiscareer,andIdonotbelievethathe
would have intentionally jeopardized it. In considering your judgment, I hope to provide a little more context
aboutmyfriendhavingwitnessedhistrajectoryoverthepast20years.

        MikeandIwerefastfriendswhenwemetthefirstfewdaysoffreshmanyearatGeorgetown.Energetic,
friendly, and sharp, he was eager to embrace all the opportunities that college provided. One of the things I
respectmostaboutMikeishisunwaveringoptimism–whenwehavehadourdisagreements,Mikehasnever
beenpetty.IalsorespectedthatMikewasonfinancialaid,andasanonlychildfromtheDCarea,myfamilywas
happytohosthimformanyThanksgivingsandEasterholidaysduringourfouryears.Welivedtogethersophomore
yearandagaininthesummerbetweenjuniorandsenioryearinterninginNewYork.
         
         Sharingaroomassophomoreswasnotalwayseasy–his OCDnaturedidnotmixwell with my more
clutteredapproach.MikewastheonlysuitematewhousedanironorcolorͲcodedclothingdrawers.Hisconstant
multiͲtasking and activity in the apartment were not always appreciated by movieͲwatching roommates. And
occasionally,hewouldpullallͲnightersinourroomwriting15Ͳpageassignmentsfromscratch.Inhissparetime,
Mikeplayedclublacrosse,tookcareoftheschoolmascot,JacktheBulldog,andforgedmeaningfulrelationships
withJesuitsandteachers.Healsolovedplanningpartiesandcreatingenvironmentswhereeveryonefeltincluded
andhadagreattime.Evenwithazealforpartying,Mikeneverexperimentedwithrecreationaldrugsorsmoked.
Hisdisciplineandabilitytoseethebigpicturewasnoticeableamongotherhighlymotivatedstudents.
         
         In New York, Mike and I had earned fixed income sale & trading internships at Goldman and Lehman
Brothers. I was a finance major in school fresh from reading Liar’s Poker and thought I knew it all. Perhaps,
unsurprisingly,IdidnotreceiveafullͲtimejoboffer,butIlearnedalotaboutthedynamicsofthetradingfloor.
MikeacedhissummerandhadthetwotopdepartmentsatLehmanfightingoverhim.Beingagovernmentmajor,
Mike strongly considered pursuing law school, but was ultimately drawn by full contact nature of trading – a
helmetsportsguy,hehadbeenatwoͲsportvarsitycaptaininfootballandlacrosse.




                                                                                                                        Ex. A-45
            Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 34 of 36


         
         AfterGeorgetown,ImovedtoNewYorkin2004andstartedmycareerinwealthmanagement.Havinga
lesscertainpath,IexploredmanyareastofocusmycareerandbolsteredmyresumebypassingtheCFAexams.
Meanwhile,Mike’strajectorywasenviable.Shepherdedbythesamebosses,histeamsurvivedthebankruptcyof
LehmanandwaspurchasedbyNomuraafterabriefinterludeatBarclays.Hisworkethic,abilitiesasatraderand
loyaltytohiscolleagueshelpedhimdevelopareputationasarisingstar.Critically,Mikeknewwhentofollowand
whentolead.

         Astheyearswentby,ourfriendshipremainedstrong.WecoͲorganizedsummerbeachhouses,attended
sportingevents,concerts,charitygalas,andeventually,overadozenweddings.Justbeforethesummerof2007,
I remember meeting Natalie. She is a great partner to Mike – a charming Southern belle – quickͲwitted and
formidable.Theyhadsharedvaluesandpriorities–ambitious,harddriving,butnevertothedetrimentoffamily
andfriends.Theyhaveapassionforcommunitybuilding–evenwheninitiallycomminglingtheirtwogroupsof
friendsfeltlikeanawkwardmiddleschooldance.Beingabitolder,NataliewasprotectiveofMikeandkepthim
onthestraightpath.Whilehereveledinhardfoughtindependence,Mikeknewthatshehadhisnumber.

         ImetmywifeSallyin2010andlifespedup.LikeMike,ImarriedoutsidetheGeorgetowncircleoptingfor
anartistfromBrown.MikeandNataliegotmarriedononeofthehottestdaysinmemoryinCharlotte.Beingthe
youngestof7,Mikeisanunclemanytimesover–andoneofthethingsthatSallyappreciatedthemostwasthat
MikeandNatalieseededthespotlightfor20minutessoallMike’sniecescouldperformasonganddancethey
hadpreparedforthewedding.Whilemostoftheguestswerefamilyandfriends,IbrieflymetsomeofMike’s
juniorcolleaguesandwasstruckbytheirobviousrevereforhim.Aboutayearlater,Mikewasagroomsmanin
mywedding.Whilehispokerface,carefulnessandeventemperamentmadehimasuccessfultrader,heisasucker
forsentimentalityandtradition.Myrehearsaldinnerstandsoutasoneofthosedayswherehewasathisbest–
forgivingsomeofthecheesytraderlingoheemployedinhisspeech.

         ClosetoThanksgiving2014,Mikeaskedmetograbadrinkatabarnearmyapartment.Wehadnotseen
alotofeachotherbecauseIhadhadabusyyear.AfteralmostsixyearsofcommutingtoStamford,CT,Ihadbeen
hired byanotherfundof hedgefunds inNewYork.Simultaneously,mywife hadreceivedapromotionat the
MetropolitanMuseum,andweweregutrenovatingourapartment.ThedayMikewasescortedoffthedesk,a
mutualfriendhadsentmetheBloombergalert.Irememberbeingshocked–IthoughthisnewlymintedSeries24
wouldinsulatehimfromsomeofthedayͲtoͲdayvolatilityinhismarket.Aswedrank,Mikewasvisiblyshakenand
embarrassed,butdidnotletontoanylegalliabilityhesawonthehorizon.Theconversationwasmoreabout
squaringourrelationshipandpitchingmetheinvestmentstrategyheplannedtolaunch.Mikeenjoyedsometime
off–thebombdidnotdropuntilthefollowingyearwhenhewasindicted.

         Mikeapproachedhiscriminaltrialthesamewayhehaseveryotherendeavorinhislife–fullycommitted.
Therewasathoughtprocesstoselectingtherightattorneyandlawfirm,andonceselected,ratherthansitback,
Mikedecidedtobecomethemostvaluableplayeronhisownlegalteam.Remarkably,Mikeneverseemedto
takethechargesagainsthimpersonally.Hisfighttoprovehisinnocenceandpreservehisfreedomweregrounded
infaith.Inthefaceofimmensepressure,heperseveredandneverlethispredicamentserveasanexcuse–forever
reinforcingmysupportandadmiration.




                                                                                                                    Ex. A-45
            Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 35 of 36


       InSeptember2017,Mikegotmeajobworkingforalawfirmwherehewasworkingasaconsultant.Six
monthsearlier,Ihadlostmyjobinaleadershipchange.Ontopofadifficultjobmarket,mywifewaspregnant
with our second child. While the work was temporary, it was critical to easing my transition, providing some
incomeandabetterplatformfromwhichtolookfornewroles.Inaddition,iteasedsomeofmywife’sconcerns
aboutourfinances.WhileIwasqualifiedfortheproject–windingdownahedgefund–Mikeputhimselfoutfor
meandwasencouragingandhelpfulasIlookedforpermanentroles.

       Myobjectiveisnottochallengethecourt’sdecision–itistoprovideyouwithmyinsightsandopinions
onwhoMikeisandwhyhisdefensewasconsistentwithhischaracter.Inpursuitofthatgoal,Ihopethatyouwill
considermypointofviewwhendeterminingyourjudgmentatsentencing.Thankyouforyourconsideration–I
haveincludedmycontactinformationincaseyouwouldliketodiscuss.

        
        Allthebest,




                           
      AdamMcBride
        

Email:adam.g.mcbride@gmail.com





                                                                                                                      Ex. A-45
      Case 3:15-cr-00155-RNC Document 585-3 Filed 12/03/20 Page 36 of 36

                                      


Ourchildrenthroughtheyears




                                                                           







                                                                           6

                                                                           Ex. A-46
